DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of the embodiment of figure 3B in the reply filed on 3/4/ 2021 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application”.  This is not found persuasive because the search and examination of multiple inventions does cause serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12, 14-15 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
There is no support in the elected embodiment of figure 3B for the claimed limitation of ”applying a metal chloride-containing etching gas on the metal layer to remove a native oxide layer of the exposed metal layer so as to form a recessed metal layer”, as recited in claim 9, because paragraph [0052] recites that said limitation is directed towards the non-elected embodiment of figures 1H and 2H.
There is no support in the elected embodiment of figure 3B for the claimed limitation of “forming an interlayer dielectric over the semiconductor substrate and surrounding the metal layer before forming the dielectric layer, wherein a top surface of the interlayer dielectric is substantially level with a top surface of the metal layer”, as recited in claim 15.
There is no support in the elected embodiment of figure 3B for the claimed limitation of “conformally forming a metal-containing layer over the dielectric layer”, as recited in claim 21, because the dielectric layer 118 is formed over the metal-containing layer 122.
There is no support in the elected embodiment of figure 3B for the claimed limitation of ”oxidizing the metal-containing layer to form a metal oxide layer over the dielectric layer” and “removing the metal oxide layer; forming a metal-containing element over the metal gate stack and the epitaxial structure; and forming a metal 
There is no support in the elected embodiment of figure 3B for the claimed limitation of ”forming a metal-containing element over the metal gate stack”, as recited in claim 21, because metal-containing element 122 is not located over the metal gate stack 117.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, 14-15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “conformally forming a metal-containing layer over the dielectric layer”, as recited in claim 21, is unclear as to how the metal-containing layer can be formed over the dielectric layer because the dielectric layer 118 is formed over the metal-containing layer 122.
The claimed limitation of ”oxidizing the metal-containing layer to form a metal oxide layer over the dielectric layer”, as recited in claim 21, is unclear as to how oxidizing the metal-containing layer to form a metal oxide layer over the dielectric layer can result in a metal oxide layer being located over the dielectric layer.

The claimed limitation of “applying a metal chloride-containing etching gas on the metal layer to remove a native oxide layer of the exposed metal layer so as to form a recessed metal layer”, as recited in claim 9, is unclear as to how removing a native oxide layer from the exposed metal layer results in said exposed metal layer being a recessed metal layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al. (2012/0211837) in view of Carey, II et al. (2004/0213916).
Regarding claim 9, Baars et al. teach in figure 1 and related text a method for forming a semiconductor structure, comprising: 
forming a metal layer 152T and an epitaxial structure 151 over a semiconductor substrate 101; 
forming a dielectric layer 123 covering the metal layer and the epitaxial structure; 
forming a first opening and a second opening in the dielectric layer to expose the metal layer and the epitaxial structure respectively (see figure 1 and paragraph [0013]);  and 
forming a metal contact feature 124A over a top surface of the recessed metal layer 152T.  
Baars et al. do not teach applying a metal chloride-containing etching gas on the metal layer to remove a native oxide layer of the exposed metal layer so as to form a recessed metal layer.
Carey, II et al. teach in paragraph [0060] that applying a metal chloride-containing etching gas on a metal layer removes a native oxide layer of the exposed metal layer.
Carey, II et al. and Baars et al. are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Baars et al. because they are from the same field of endeavor.

The combination is motivated by the teaching of Carey, II et al. who point out the advantages of applying a metal chloride-containing etching gas on a metal layer to remove a native oxide layer of the metal layer.

Regarding claim 10, Baars et al. teach in figure 1 and related text applying a metal-containing precursor 124A on the recessed metal layer 152T to selectively form a metal-containing element 124A on the recessed metal layer, where the metal contact feature is selectively formed on the metal-containing element.

Regarding claim 11, Baars et al. teach in figure 1 and related forming a metal-containing portion 124A on the recessed metal layer, wherein the metal contact feature is selectively formed on the metal-containing portion.

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a metal-containing layer over the dielectric layer, a top surface of the epitaxial structure, and the metal layer; heating the epitaxial structure and the metal-containing layer to transform a first portion of the metal-containing layer contacting the top surface of the epitaxial structure into a 

Regarding claim 14, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to apply the metal chloride-containing etching gas on the metal oxide layer to remove the metal oxide layer (at least part thereof) in prior art’s device in order to provide selective application of the metal oxide layer in the device.

Regarding claim 15, Baars et al. teach in figure 1 and related text forming an interlayer dielectric 122 over the semiconductor substrate and surrounding the metal layer before forming the dielectric layer 123, wherein a top surface of the interlayer dielectric 122 is substantially level with a top surface of the metal layer 167.


Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baars et al. (2012/0211837) in view of Cao et al. (2016/0276369).

forming a metal gate stack 167 over a substrate; 
forming an epitaxial structure 151 beside the metal gate stack; 
forming a dielectric layer 123 over the metal gate stack and the epitaxial structure; 
etching the dielectric layer 123 to expose the metal gate stack and the epitaxial structure (see figure 1 and paragraph [0013]);  
Baars et al. do not teach in the embodiment of figure 1 conformally forming a metal-containing layer over the dielectric layer, the metal gate stack, and the epitaxial structure; oxidizing the metal-containing layer to form a metal oxide layer over the dielectric layer, the metal gate stack, and the epitaxial structure; removing the metal oxide layer; forming a metal-containing element over the metal gate stack and the epitaxial structure; and forming a metal contact feature over the metal-containing element.
Baars et al. teach in the embodiment of figure 2y and related text conformally forming a metal-containing layer 226 over the dielectric layer 223A, the metal gate stack, and the epitaxial structure; having the metal-containing layer 226 formed over the dielectric layer, the metal gate stack, and the epitaxial structure, removing the metal-containing layer 226 (at least part of it, see paragraph [0067]); forming a metal-containing element 226B over the metal gate stack and the epitaxial structure; and forming a metal contact feature (the barrier layer surrounding the metal-containing element 226B, see paragraph [0066]) over the metal-containing element.

Cao et al. and Baars et al. are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Baars et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to conformally form a metal-containing layer over the dielectric layer, the metal gate stack, and the epitaxial structure; having the metal-containing layer formed over the dielectric layer, the metal gate stack, and the epitaxial structure, removing the metal-containing layer, forming a metal-containing element over the metal gate stack and the epitaxial structure and forming a metal contact over the metal-containing element, as taught in the embodiment of figure 2y of Baars et al., and to oxidize the metal-containing layer to form a metal oxide layer, as taught by Cao et al., in Baars et al.’s device in order to be able to operate the device by providing external connections to the device and in order to improve the device characteristics by using superior metal oxide layer, as is well known in the art, respectively.

Regarding claim 22, It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to remove the metal oxide layer by using dry etching on the metal oxide layer by a metal chloride-containing etching gas, in prior art’s device in order to simplify the processing steps of making the device by using known etching techniques.

Regarding claim 23, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to remove a native oxide layer over the metal gate stack while removing the metal oxide layer in prior art’s device in order to simplify the processing steps of making the device and in order to improve the device characteristics.

Regarding claim 24, Baars et al. teach in the embodiment of figure 2y and related text that the metal-containing element 226B (made of metal) and the metal contact feature (the barrier layer surrounding the metal-containing element 226B, see e.g. paragraph [0066]) are made of different materials.

Regarding claim 25, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the metal-containing element and the metal contact feature by using a same process tool in prior art’s device in order to simplify the processing steps of making the device.


Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
3/13/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800